

103 HR 6191 IH: Advancing the Quality and Understanding of American Aquaculture Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6191IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Peterson (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a regulatory system for sustainable offshore aquaculture in the United States exclusive economic zone, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the Advancing the Quality and Understanding of American Aquaculture Act or the AQUAA Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Purposes.Sec. 3. Definitions.Title I—National StandardsSec. 101. National standards for sustainable offshore aquaculture.Title II—Core ActivitiesSec. 201. Offshore aquaculture permits.Sec. 202. Enterprise zones.Title III—RefinementsSec. 301. Protection of offshore aquaculture facilities.Sec. 302. Recordkeeping and access to information.Sec. 303. Marine feed standards.Title IV—Administrative ProvisionsSec. 401. Office of Offshore Aquaculture.Sec. 402. Domestic aquaculture production.Sec. 403. Outreach and education for offshore aquaculture.Sec. 404. Administration.Sec. 405. Report.Sec. 406. Extension of permit terms.Sec. 407. Interagency coordination of offshore aquaculture.Sec. 408. Prohibited acts.Sec. 409. Enforcement.Sec. 410. Authorization of appropriations.Title V—Research and DevelopmentSec. 501. Research and development grant programs.2.PurposesThe purposes of this Act are—(1)to support the development of a sustainable aquaculture industry in the United States;(2)to develop sustainable offshore aquaculture as a tool to support sustainable marine fisheries and ecosystem-based management;(3)to simplify the Federal regulatory regime for sustainable offshore aquaculture and safeguard the marine environment, wild fish stocks, and our coastal communities;(4)to support research and technology development to further these goals;(5)to create new jobs, and support existing jobs within the seafood industry of the United States, including jobs for traditional fishing industry partners; and(6)to reduce the United States seafood trade deficit by expanding the domestic supply of seafood through domestic aquaculture.3.Definitions(a)In generalIn this Act:(1)AquacultureThe term aquaculture has the meaning given such term in section 3 of the National Aquaculture Act of 1980 (16 U.S.C. 2803). (2)Aquaculture stakeholderThe term aquaculture stakeholder means owners and operators of offshore aquaculture facilities, Regional Fishery Management Councils, conservation organizations, fisheries associations, State, county, and Tribal governments, and other interested stakeholders. The term also includes other Federal agencies that have interests in aquaculture.(3)Coastal StateExcept as otherwise specifically provided, the term coastal State has the meaning given the term coastal state in section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)).(4)BroodstockThe term broodstock means individuals of any aquatic species maintained for the purpose of propagating, reestablishing, or enhancing a supply of stock to be reared for offshore aquaculture. The term includes individuals collected from the wild at any life history stage and reared in captivity.(5)Cultured speciesThe term cultured species means any aquatic species propagated from broodstock and transferred to a marine aquaculture facility or species that self-recruit in the offshore environment. The term excludes any member of the class aves, reptilia, or mammalia.(6)Exclusive economic zone(A)In generalUnless otherwise specified by the President in the public interest in a writing published in the Federal Register, the term exclusive economic zone means a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured (except as established by a maritime boundary treaty in force or being provisionally applied by the United States or, in the absence of such a treaty, where the distance between the United States and another country is less than 400 nautical miles, a line equidistant between the United States and the other country).(B)Inner boundaryWithout affecting any Presidential proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—(i)in the case of the coastal States, a line coterminous with the seaward boundary of each such State, as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312);(ii)in the case of the Commonwealth of Puerto Rico, a line 3 marine leagues from the coastline of the Commonwealth of Puerto Rico;(iii)in the case of American Samoa, the United States Virgin Islands, and Guam, a line 3 geographic miles from the coastlines of American Samoa, the United States Virgin Islands, or Guam, respectively;(iv)in the case of the Commonwealth of the Northern Mariana Islands—(I)the coastline of the Commonwealth of the Northern Mariana Islands, until the Commonwealth of the Northern Mariana Islands is granted authority by the United States to regulate all fishing to a line seaward of its coastline; and(II)upon the United States grant of such authority, the line established by such grant of authority; or(v)for any possession of the United States not under clause (ii), (iii), or (iv), the coastline of such possession.(C)ConstructionNothing in this definition may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.(7)Healthy target stockThe term healthy target stock means a component of a fishery targeted for harvest that is not overfished or experiencing overfishing and that is managed to achieve a target not to exceed a level consistent with maximum sustainable yield, taking into account any relevant economic, social, or ecological factor.(8)LesseeThe term lessee means any party to a lease, right-of-use and easement, or right-of-way, or an approved assignment thereof, issued pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(9)Offshore aquacultureThe term offshore aquaculture means aquaculture conducted in the exclusive economic zone.(10)Offshore aquaculture facilityThe term offshore aquaculture facility means—(A)an installation or structure used, in whole or in part, for offshore aquaculture; or(B)an area of the seabed, water column, or the sediment used for offshore aquaculture.(11)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere.(12)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of Commerce. (13)Sustainably managed fisheryThe term sustainably managed fishery means a fishery that is managed in such a manner to maintain healthy target stocks, to protect marine ecosystem structure, productivity, function, and diversity, and to minimize impacts to nontarget stocks.(b)Aquaculture definedSection 3 of the National Aquaculture Act of 1980 (16 U.S.C. 2803) is amended by striking paragraph (1) and inserting the following:(1)The term aquaculture means any activity involved in the propagation, rearing, or attempted propagation or rearing, of cultured species..INational Standards101.National standards for sustainable offshore aquaculture(a)In generalAny regulation promulgated to implement this Act, any permit issued under this Act, and any assessment or impact statement required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for activities proposed under this Act shall be consistent with the following national standards for sustainable offshore aquaculture:(1)Sustainable offshore aquaculture shall strengthen coastal and marine ecosystems by reducing pressure on fisheries, enhancing essential fish habitat, preserving water quality, or enhancing native stocks.(2)Sustainable offshore aquaculture shall be based on the best scientific information available.(3)Sustainable offshore aquaculture shall avoid adverse environmental impacts to coastal and marine ecosystems, especially with regard to habitat, and water quality, caused by disease, escapements, and the effects of nonnative species.(4)Sustainable offshore aquaculture shall prioritize feeds sourced from sustainable ingredients and avoid using feeds harvested from illegal, unreported, and unregulated fishing.(5)Sustainable offshore aquaculture shall be conducted to minimize impacts, to the extent practicable, on other uses of the exclusive economic zone by Federal and non-Federal entities.(6)Sustainable offshore aquaculture shall take into account the importance of fishery resources to fishing communities in order to, to the extent practicable, minimize adverse economic impacts on such communities.(7)Sustainable offshore aquaculture management measures shall, to the maximum extent practicable, minimize costs and avoid unnecessary duplication.(8)Sustainable offshore aquaculture management measures shall avoid unnecessary risks to human life and the safety of human life at sea.(b)GuidelinesThe Secretary shall establish advisory guidelines (which shall not have the force and effect of law), based on the national standards, to assist in the preparation of any application for a permit under this Act, or assessment or impact statement required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for activities proposed under such Act.IICore Activities201.Offshore aquaculture permits(a)In generalAfter the Secretary promulgates final regulations under section 404(a), the Secretary may issue an offshore aquaculture permit if the Secretary determines that—(1)the proposed offshore aquaculture facility, type of aquaculture operation, and cultured species are consistent with the purposes in section 2 and the national standards for sustainable offshore aquaculture in section 101;(2)the applicant is able to comply with this Act and any terms and conditions prescribed under section 404(a), is financially responsible, and will operate the offshore aquaculture facility using the best practicable technology and maintain it in good working order; and(3)issuance of the offshore aquaculture permit is not prohibited under section 408.(b)Authorized activitiesAn offshore aquaculture permit holder shall be authorized to conduct offshore aquaculture consistent with—(1)this Act, including regulations promulgated to carry out this Act;(2)other applicable provisions of law, including regulations; and(3)any terms or conditions imposed by the National Oceanic and Atmospheric Administration.(c)Permit procedure(1)ApplicationAn applicant for an offshore aquaculture permit shall submit an application to the Secretary. The application shall specify—(A)the proposed location of the offshore aquaculture facility and the location of any on-shore facilities;(B)the type of aquaculture operations that will be conducted at all facilities described in subparagraph (A);(C)the cultured species, or a specified range of species, to be propagated or reared, or both, at the offshore aquaculture facility;(D)the ways in which the permit holder will comply with the national standards for sustainable offshore aquaculture described in section 101;(E)plans to respond to—(i)a natural disaster;(ii)an escapement; and(iii)disease; and(F)such other design, construction, and operational information as the Secretary may require to ensure the integrity of the applicant’s operations and contingency planning.(2)NoticeWhenever the National Oceanic and Atmospheric Administration receives an offshore aquaculture permit application, the Secretary shall—(A)provide notice and a copy of the application to the Governor of every State or territory in the fisheries management region under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), where the proposed offshore aquaculture facility will be sited, and if the proposed site is within 100 miles of another such fisheries management region, the Secretary shall provide the same notice to the governor of every State and territory in that region; and(B)provide public notice and an opportunity for public comment for each offshore aquaculture permit application.(3)Comments and consultationThe Secretary shall take any comments submitted by Governors and the public into consideration, and shall consult with interested parties as warranted before making a final decision on the disposition of an offshore aquaculture permit application.(4)Deadlines for consideration of applications for permitsNot later than 30 days after the date on which the Secretary receives an offshore aquaculture permit application, the Secretary shall—(A)notify the applicant that the application is complete; or(B)notify the applicant that information is missing and specify any information that is required to be submitted for the application to be complete.(5)Issuance or deferralNot later than 90 days after the period for public comments on a completed application has concluded, the Secretary shall—(A)issue the permit, if the application complies with the national standards for sustainable offshore aquaculture in section 101, requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other applicable law;(B)defer the decision on the permit, if the Secretary determines that the application can be improved to meet the requirements of paragraph (1), and provide to the applicant a notice that specifies any steps that the applicant could take for the permit to be issued; or(C)deny the permit, if the Secretary determines that the application does not meet the requirements of paragraph (1), or any other applicable law, and that these issues cannot be remediated.(6)Extension of reviewThe Secretary may extend the review period for an additional 90 days if the Secretary determines that further time is needed to analyze the application. The Secretary may further extend the review period beyond the extension provided in the preceding sentence if the Secretary determines that the Department of Commerce needs more time to comply with applicable Federal law, provided that the Secretary’s determination states the specific actions the Department must undertake, together with deadlines for completing such actions.(d)Permit requirements(1)In generalAn offshore aquaculture permit holder shall be—(A)a citizen or permanent resident of the United States; or(B)a corporation, partnership, or other entity that—(i)is organized and existing under the laws of a State or the United States; and(ii)is not State-owned or majority-controlled by a State-owned enterprise.(2)Terms and conditionsSubject to subsection (n), the Secretary shall—(A)prescribe the terms and conditions that apply to each offshore aquaculture permit to achieve the national standards for sustainable offshore aquaculture in section 101; and(B)specify in each offshore aquaculture permit the duration, size, and location of the offshore aquaculture facility.(e)Duration(1)In generalExcept as provided in paragraph (2), an offshore aquaculture permit shall have an initial 15-year duration, and may be renewed subject to the terms of this Act.(2)Exceptions(A)Enterprise zoneA permit issued for offshore aquaculture to be conducted in an enterprise zone as provided in section 202 shall have an initial 25-year duration.(B)Outer continental shelfThe Secretary shall develop the duration of an offshore aquaculture permit subject to subsection (n)(1), in consultation with the Secretary of the Interior, except that the permit shall expire not later than the date that the lessee or the lessee’s operator submits, to the Secretary of the Interior, a final application for the decommissioning and removal of an existing facility upon which an offshore aquaculture facility is located.(f)RenewalThe Secretary may renew an offshore aquaculture permit that has not been revoked for an additional 15- or 25-year period, as provided in subsection (e), before the end of the original permit’s duration, if—(1)the permit or amended permit complies with existing requirements;(2)the permit holder has not been subject to sanctions under section 408 or committed a prohibited act under such section; and(3)the permit has not been modified because of emergency considerations.(g)RevocationThe Secretary may, pursuant to regulations issued under this Act, revoke an offshore aquaculture permit, if—(1)the permit holder commits a prohibited act under section 408;(2)the permit holder fails to begin offshore aquaculture operations within 2 years from the date the required Federal permits are obtained; or(3)there is an interruption of offshore aquaculture operations of at least 2 years in duration that is unrelated to best management practices or Federal disaster declaration. Such disaster declarations shall be carried out in a manner consistent with title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.).(h)Expiration or revocationNot later than 1 year after the expiration or revocation of an offshore aquaculture permit, a permit holder shall—(1)remove all structures, gear, and other property from the offshore aquaculture facility site; and(2)take such other measures to restore the site, as the Secretary considers necessary.(i)Emergency determinationIf the Secretary determines that an emergency exists that poses a significant risk to the safety of humans, to the marine environment, to cultured species, to a marine species, or to the security of the United States and that requires suspension, modification, or revocation of an offshore aquaculture permit, the Secretary may suspend, modify, or revoke the permit for such time as the Secretary determines is necessary to address the emergency. The Secretary shall afford the permit holder a prompt post-suspension, post-modification, or post-revocation opportunity to be heard regarding the suspension, modification, or revocation.(j)Fees(1)Establishment(A)In generalThe Secretary may establish, by regulation, application fees and annual offshore aquaculture permit fees under this section.(B)Deposit and collectionThe fees described in subparagraph (A) shall be deposited as offsetting collections in the operations, research, and facilities account of the National Oceanic and Atmospheric Administration. Fees may be collected and made available to the extent provided in advance in appropriation Acts.(C)Setting of feesThe fees described in subparagraph (A) shall—(i)be set as an amount such that the total revenue from such fees does not exceed the amount required to cover the costs of management, data collection, analysis, inspection, and enforcement activities related to permits under this section; and(ii)provide adequate resources to cover the costs of the inspections required under section 302(f).(2)WaiversThe Secretary may waive, in whole or in part, any fee under this section if an offshore aquaculture facility is used primarily for research.(3)GuaranteesThe Secretary shall require a permit holder to post a bond or other form of financial guarantee in an amount determined by the Secretary, to be reasonable and commensurate with the aquaculture operation and as sufficient to cover, without duplication—(A)any unpaid fees;(B)the cost of removing an offshore aquaculture facility at the expiration or revocation of an offshore aquaculture permit;(C)the cost of site remediation for impacts arising from activities; or(D)any other financial risks identified by the Secretary.(k)Magnuson-Stevens Fishery Conservation and Management ActBeginning on the effective date of the final regulations promulgated under section 404, the conduct of offshore aquaculture that is in accordance with an offshore aquaculture permit issued under this section shall not be considered fishing for purposes of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(l)Compatibility with other usesEach Federal agency implementing this section, person subject to this section, and coastal State seeking to review a permit application under this section shall comply with the applicable provisions of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), including regulations promulgated to carry out such Act.(m)Statutory constructionAn offshore aquaculture permit issued under this section shall not supersede or substitute for any other authorization required under Federal or State laws.(n)Actions affecting the outer continental shelf(1)Notification of Secretary of the InteriorThe Secretary shall notify the Secretary of the Interior for each application for an offshore aquaculture permit that is located on the outer continental shelf.(2)Prior consent requiredAn offshore aquaculture facility may not be located on a lease, right-of-use and easement, or right of way authorized or permitted under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) without the prior consent of any lessee and other owner of operating interest.(3)Compliance reviewThe Secretary of the Interior shall review each agreement between a prospective offshore aquaculture operator and a lessee. The Secretary of the Interior shall approve such agreement if it is consistent with the Federal lease terms, Department of the Interior regulations, and the Secretary of the Interior’s role in the protection of the marine environment, property, and human life or health. An agreement under this subsection shall—(A)be part of the information reviewed under paragraph (4); and(B)not be subject to a separate Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) review.(4)Coordinated Coastal Zone Management Act review(A)State review(i)In generalA coastal State’s review under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) shall include any modification or change to a lessee’s approved plan that results from, or is necessary for, the issuance of an offshore aquaculture permit if the State simultaneously receives—(I)the information related to the modification or change; and(II)the offshore aquaculture permit applicant’s consistency certification.(ii)Simultaneous receiptIf the coastal State simultaneously receives the information related to a modification or change to a lessee’s approved plan and the offshore aquaculture permit applicant’s consistency certification, then—(I)a lessee shall not be required to submit a separate consistency certification for the modification or change under section 307(c)(3)(B) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(B)); and(II)the coastal State’s concurrence (or presumed concurrence) or objection to the consistency certification for the offshore aquaculture permit under section 307(c)(3)(A) of such Act shall apply both—(aa)to the offshore aquaculture permit; and(bb)to any related modification or change to a lessee’s plan approved under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(B)State review under section 307(c)(3)(b) of the Coastal Zone Management Act of 1972To the extent that a coastal State is not authorized by section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(A)) to review an offshore aquaculture permit application submitted under this Act, then a modification or change to a lessee’s approved plan shall be subject to coastal State review under section 307(c)(3)(B) of such Act if a consistency certification for the modification or change is required under applicable Federal regulations.(C)DefinitionsIn this paragraph:(i)Lessee’s approved planThe term lessee’s approved plan includes a document for which a consistency certification is required under applicable Federal regulations, such as a change to the approved plan for decommissioning a facility.(ii)Offshore aquaculture permit applicantThe term offshore aquaculture permit applicant means an applicant for an offshore aquaculture permit under this section that—(I)will locate the proposed facility in an area that would require consent from the lessee as described in paragraph (2); and(II)is required to submit a consistency certification for its aquaculture application under section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(A)) to the coastal State.(iii)Offshore aquaculture permit applicationThe term offshore aquaculture permit application means an application for an offshore aquaculture permit under this section that will locate the proposed facility in an area that would require consent from the lessee as described in paragraph (2).(5)Joint and several liabilityFor offshore aquaculture located on a facility described under this subsection, a permit holder and each party that is or was a lessee of the lease on which the facility is located during the term of the offshore aquaculture permit shall be jointly and severally liable for the removal of any construction or modification related to the offshore aquaculture operations if a bond or other form of financial guarantee under subsection (j)(3) for aquaculture operations is insufficient to cover those obligations. This paragraph shall not affect any obligation to decommission the facility under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(6)Additional authority(A)In generalThe Secretary of the Interior may, to carry out this subsection—(i)promulgate rules and regulations as necessary and appropriate;(ii)require and enforce any additional terms or conditions that the Secretary of the Interior considers necessary to ensure the compatibility of aquaculture operations with activities for which permits, authorizations, leases, negotiated agreements, right-of-way, or right-of-use and easement were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);(iii)issue an order to an offshore aquaculture permit holder to take any action the Secretary of the Interior considers necessary to ensure safe operations on the facility, and to protect the marine environment, property, or human life or health;(iv)require and enforce any additional terms or conditions that the Secretary of the Interior considers necessary—(I)to protect the marine environment, property, or human life or health; and(II)to ensure the compatibility of aquaculture operations with activities for which permits were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and(v)enforce all requirements contained in the regulations, lease terms and conditions, and orders under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(B)InterpretationFailure to comply with any order issued under subparagraph (A)(iii) shall constitute a violation of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(o)Assurance of animal health(1)In generalNothing in this section shall affect the authority of the Secretary of Agriculture to—(A)carry out the Animal Health Protection Act (7 U.S.C. 8301 et seq.) with respect to cultured species in the exclusive economic zone; or(B)operate as the lead Federal agency for providing animal health oversight for cultured species in the exclusive economic zone.(2)Criteria for practicing veterinary medicine in waters outside State jurisdictionA veterinarian may practice veterinary medicine in waters outside State jurisdiction if the veterinarian—(A)is licensed and in good standing to practice veterinary medicine in any State;(B)holds a category II veterinary accreditation from the Animal and Plant Health Inspection Service that includes completion of aquatic animal health modules of the Animal and Plant Health Inspection Service; and(C)has a valid veterinarian client-patient relationship with the facility in which he or she is practicing veterinary medicine.(p)Existing permits and applications(1)In generalBeginning on the date of enactment, any new permit issued shall be in accordance with the permit authority created by this Act. (2)Preexisting permitsPermits in effect prior to the date of enactment shall remain in effect under the permit authority created by this Act.(3)Prioritization of active applicationsA permit application submitted prior to the date of enactment shall be eligible for priority processing under the application authority created by this Act.202.Enterprise zones(a)In general(1)DevelopmentThe Secretary shall develop, consistent with this section, enterprise zones for sustainable offshore aquaculture.(2)Consultation with States and territoriesThe Secretary shall provide notice to the Governor of every State or territory in the fisheries management region under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), regarding proposed enterprise zone locations. When the proposed site is within 100 miles of another such fisheries management region, the Secretary shall provide the same notice to the Governor of every State and territory in that region. Governors may submit comments to the Secretary, and the Secretary shall consult with interested Governors in the development of enterprise zones under this section.(3)Regional siting workshopsThe Secretary shall, in each geographical region covered by a Regional Fishery Management Council under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), conduct informal workshops as necessary or advisable to solicit public feedback on potential sites for enterprise zones for sustainable offshore aquaculture.(4)Preliminary determinationBased on public feedback under paragraph (3), the Secretary shall make a preliminary determination of areas of the exclusive economic zone that may be highly favorable for offshore aquaculture and likely compatible with other uses of such areas.(5)Pilot projectsIn order to test the viability of sustainable offshore aquaculture in an enterprise zone, the Secretary may support demonstration projects in each enterprise zone as warranted and consistent with the national standards for sustainable offshore aquaculture in section 101. Such demonstration projects shall comply with this Act and all applicable Federal law.(6)Programmatic environmental impact statementsIf the Secretary determines that further sustainable offshore aquaculture is viable in a particular region, the Secretary shall consider and implement the most efficient process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including programmatic environmental impact statements, to facilitate further sustainable offshore aquaculture, in accordance with the following:(A)Such programmatic environmental impact statements need not cover the entirety of the exclusive economic zone, but the Secretary shall attempt to provide coverage in each area of the exclusive economic zone, including the East Coast, Gulf Coast, West Coast, and other areas of the Atlantic and Pacific in the jurisdiction of the United States.(B)Nothing in this section shall be construed to change, alter, or supersede the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(b)Spatial dataTo support the implementation of subsection (a), the National Oceanic and Atmospheric Administration shall collect and curate spatial data relevant to aquaculture, and make such data publicly available.(c)Effects of designationThe enterprise zones established under this section shall—(1)offer a streamlined path forward for permitting aquaculture facilities;(2)provide the ability to conduct research on the individual and cumulative impacts of such operating facilities; and(3)determine best practices for inclusion in the reports established in section 405.IIIRefinements301.Protection of offshore aquaculture facilities(a)In generalThe Secretary may promulgate regulations that the Secretary determines are reasonable and necessary to protect an offshore aquaculture facility. When appropriate, the Secretary shall request the Secretary of the department in which the Coast Guard is operating to establish a navigational safety zone around an offshore aquaculture facility.(b)Navigational safety zoneThe Secretary of the department in which the Coast Guard is operating—(1)shall consult with the Secretary of the Interior before designating a navigational safety zone around an offshore aquaculture facility;(2)after consultation with the Secretary, the Secretary of State, and the Secretary of Defense, may designate a zone of appropriate size around (and including) an offshore aquaculture facility for the purpose of navigational safety; and(3)may define, by regulation, permissible activities within a navigational safety zone.(c)LimitationsNo installation, structure, or use will be allowed in a navigational safety zone that is incompatible with the operation of the offshore aquaculture facility.302.Recordkeeping and access to information(a)RegulationsThe Secretary, after consultation with other interested Federal departments and agencies, shall prescribe by regulation—(1)the records that an offshore aquaculture permit holder is required to establish and maintain;(2)the reports that an offshore aquaculture permit holder is required to make;(3)the information that an offshore aquaculture permit holder is required to provide, which shall include—(A)data regarding escape events;(B)the prevalence of disease in the offshore aquaculture facility, including a description of veterinary services provided for treatment; and(C)other information, as the Secretary may require; and(4)any other recordkeeping that an offshore aquaculture permit holder is required to satisfy, as necessary to carry out this Act.(b)Regulatory consistencyThe regulations under subsection (a) may not amend, contradict, or duplicate regulations under any other Federal law.(c)RecordkeepingAn offshore aquaculture permit holder shall—(1)comply with the recordkeeping regulations under subsection (a); and(2)submit such reports, and make such records and information available as the Secretary may request.(d)Public accessThe Secretary shall make reports and other information received under this Act available to the public unless the Secretary determines it is necessary to withhold disclosure to protect confidential business information and sensitive personal information. The Secretary shall establish procedures to protect confidential business information and sensitive personal information from being disclosed.(e)Government accessAny Federal Government official with an official responsibility for implementing and enforcing Federal law applicable to maritime fishing, shipping, or conservation, shall have reasonable access, at all times, to an offshore aquaculture facility for which a permit is issued under this Act for the purpose of enforcing the Federal law under the official’s jurisdiction or otherwise carrying out the official’s responsibilities. Such an official may inspect, at reasonable times, records, files, papers, permits, processes, controls, and the offshore aquaculture facility and may test any feature of the offshore aquaculture facility. Each inspection shall be conducted with reasonable promptness. The permit holder shall receive timely notification, in writing, of the results of the inspection.(f)Inspection(1)FrequencyThe Secretary shall conduct—(A)an annual inspection of offshore aquaculture facilities for which a permit is issued under this Act for the first 5 years after issuance of the permit; and(B)a biennial inspection of such facilities thereafter.(2)NoticeThe Secretary shall provide reasonable notice prior to site inspections at offshore aquaculture facilities pursuant to paragraph (1).(3)Facilities located on the outer continental shelfThe Secretary of the Interior, or a designee of such Secretary, is authorized with inspection authority under this section for offshore aquaculture facilities located on the outer continental shelf.303.Marine feed standardsThe Secretary shall require that any fisheries-derived marine feed ingredients (both first use and trimmings) used at offshore aquaculture facilities in the exclusive economic zone—(1)are sourced from a sustainably managed fishery;(2)employ traceability sufficient to credibly demonstrate the ingredients were sourced from a sustainably managed fishery; and(3)are sourced from fisheries located in countries without a Tier 3 or Tier 2 Watch List rating as determined by the latest State Department Trafficking in Persons Report, and not from vessels determined by Customs and Border Protection to be engaged in forced labor.IVAdministrative Provisions401.Office of Offshore Aquaculture(a)Office of Offshore Aquaculture, headquartersThe Secretary shall establish and provide resources for an Office of Offshore Aquaculture within the National Marine Fisheries Service at the National Oceanic and Atmospheric Administration headquarters.(b)Office of Offshore Aquaculture, regional presenceThe Secretary shall establish and provide resources for the Office of Offshore Aquaculture to have a presence in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration. Such presence shall, at a minimum, be sufficient to fulfill the duties under subsection (c), but may be increased to the extent warranted by the activity and interest of aquaculture stakeholders in the region.(c)DutiesThe Office of Offshore Aquaculture shall—(1)implement this Act;(2)coordinate regulatory, scientific, outreach, and international issues related to aquaculture within the National Oceanic and Atmospheric Administration;(3)coordinate offshore aquaculture outreach, education, extension services, and training efforts with the lead Federal agency, the Department of Agriculture, with respect to national aquaculture information; and(4)maintain aquaculture divisions in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration, including at least one Administration Regional Aquaculture Coordinator in each such office.(d)Offshore Aquaculture subcommitteeThe Marine Fisheries Advisory Committee shall designate the Offshore Aquaculture Subcommittee as a permanent, standing subcommittee to serve as an external board to advise the Secretary on aquaculture. The Offshore Aquaculture Subcommittee shall coordinate with the National Sea Grant Advisory Board, as appropriate.(e)CoordinationThe Office of Offshore Aquaculture shall coordinate its activities with the Offshore Aquaculture Subcommittee.(f)Budget presentationThe National Oceanic and Atmospheric Administration shall transmit its budget request for the Office of Aquaculture as a separate line with the National Marine Fisheries Service.402.Domestic aquaculture production(a)In generalThe Secretary of Agriculture shall support the development of sustainable aquaculture, consistent with this Act and other applicable Federal law.(b)Marketing and promotion grantsThe Secretary of Agriculture shall, in consultation with industry and the Department of Commerce, establish and administer a grant program to support the sale of cultured species domestically and internationally.(c)Workforce developmentThe Secretary of Agriculture shall, in consultation with industry and academic institutions, develop and manage a grant program to support the education and training of individuals with the skills needed to manage and operate aquaculture facilities.(d)Regional Offshore Aquaculture Expertise networksThe Secretary shall organize through each regional fisheries office of the National Oceanic and Atmospheric Administration a network of regional experts and Federal agency contacts, in coordination with relevant organizations (including the National Sea Grant College Program under the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.), the Department of Agriculture Regional Aquaculture Centers, land-grant universities, and the Cooperative Extension System of the Department of Agriculture) to provide technical expertise and extension services on offshore aquaculture and information on Federal permit requirements.(e)Aquaculture database(1)Establishment and maintenanceThe Secretary of Agriculture shall establish and maintain an aquaculture database. The aquaculture database shall include information on research, technologies, monitoring techniques, best practices, and advisory board recommendations.(2)Privacy and confidentialityThe Secretary shall make the aquaculture database available in a manner that safeguards confidential business information and guarantees respondents to information requests that individual information will be kept confidential. The inclusion of information in the database under this subsection shall not be considered to be publication for purposes of subsection (a) or (b) of section 102 of title 35, United States Code.(3)Existing data sourcesIn carrying out this subsection, the Secretary of Agriculture shall utilize preexisting data sources, including information obtained by the National Agricultural Statistics Service, and information services described under section (5)(c) of the National Aquaculture Act of 1980 (16 U.S.C. 2804(c)).403.Outreach and education for offshore aquacultureThe Secretary, in coordination with the Secretary of the Department of Agriculture, shall conduct outreach on sustainable offshore aquaculture to promote understanding, science-based decision making, and commercial adoption. The Secretary, and Secretary of Agriculture, shall use appropriate means to engage—(1)the general public;(2)community leaders;(3)governmental officials;(4)the business community;(5)the academic community; and(6)the nonprofit sector.404.Administration(a)RegulationsThe Secretary—(1)shall initiate a rulemaking process, not later than 1 year after the date of enactment of this Act, after consulting with relevant Federal agencies, coastal States, Indian Tribal governments within the meaning of such term in Executive Order 13175 (65 Fed. Reg. 67249), the Commonwealth of Puerto Rico, American Samoa, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and Regional Fishery Management Councils as established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852), to implement this Act, including—(A)procedures to issue, modify, deny, revoke, or suspend an offshore aquaculture permit in accordance with this Act;(B)procedures to coordinate the offshore aquaculture permitting process, with similar or complementary activities administered by other Federal agencies, Tribal governments, and coastal States;(C)procedures to monitor and evaluate permit compliance to verify and confirm compliance with the requirements of this Act;(D)procedures to transfer an offshore aquaculture permit from an original permit holder to a person that meets the requirements under section 201;(E)procedures to minimize, as much as practicable, conflicts with existing uses in the exclusive economic zone;(F)procedures to consider public-private partnerships; and(G)standards for determining what types of feed may be employed in an offshore aquaculture facility in accordance with the requirements of section 303;(2)shall promulgate such additional regulations as are necessary and appropriate to carry out this Act; and(3)may amend a regulation, at any time, and the amended regulation shall apply, as of its effective date, to each offshore aquaculture permit issued under this Act, regardless of the date the permit was issued.(b)AgreementsThe Secretary may enter into and perform such contracts, leases, or cooperative agreements, and make and receive such grants or funds, as may be necessary to carry out this Act.(c)Use of contributed governmental resourcesFor enforcement under this Act, the Secretary may use, with consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of—(1)any department, agency, or instrumentality of the United States;(2)any State, local government, Indian Tribal government, Territory, or possession (or any political subdivision thereof);(3)any foreign government; or(4)international organization.(d)Authority To use grant funds(1)In generalExcept as provided under paragraph (2), the Secretary may apply for, accept, and obligate research grant funding from any Federal source operating a competitive grant program if the funding furthers the purposes of this Act.(2)ExceptionThe Secretary may not apply for, accept, or obligate any research grant funding under paragraph (1) if the granting agency lacks authority to grant funds to Federal agencies or for any purpose, or subject to any condition, that is prohibited by law or regulation.(3)Matching grant fundsAppropriated funds may be used to satisfy a requirement to match grant funds with recipient agency funds, except that no grant may be accepted that requires a commitment in advance of appropriations.(4)AccountsFunds received from a grant shall be deposited in the National Oceanic and Atmospheric Administration account that serves to accomplish the purpose for which the grant was awarded.(e)Reservation of authorityNothing in this Act shall be construed to displace, supersede, or limit the jurisdiction, responsibilities, or rights of any Federal or State agency, or Indian Tribe or Alaska Native organization, under any Federal law or treaty.405.Report(a)ReportNot later than 5 years after the date of enactment of this Act, the Secretary shall issue a report to the Chairman and Ranking Member of the Committee on Commerce, Science, and Transportation and Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and Committee of Agriculture of the House of Representatives regarding implementation of this Act. The report shall include—(1)the number of offshore aquaculture permits applied for, granted, denied, and retired, together with a brief description of the circumstances of each;(2)any and all enforcement actions undertaken, and the disposition of each;(3)the number of enterprise zones established under section 202, together with a brief description of the circumstances of each;(4)results from any grants awarded under this Act;(5)the Secretary’s assessment of the state of aquaculture and offshore aquaculture in the United States;(6)the Secretary’s assessment of United States aquaculture and offshore aquaculture in comparison to aquaculture in other nations; and(7)the Secretary’s recommendations to improve United States aquaculture and offshore aquaculture.(b)Determination regarding permitsIn addition to the requirements of subsection (a), the Secretary may make the following determinations regarding permit terms for offshore aquaculture:(1)The effect of shortening or lengthening permit terms on the risk of harm to the environment.(2)The effect of shortening or lengthening permit terms on industry’s access to capital markets.(3)Whether a change to the permit terms established in this Act is warranted.406.Extension of permit termsUpon a determination by the Secretary that a change to permit terms established under this Act is warranted, the Secretary is authorized to extend the terms of offshore aquaculture permits as follows:(1)An offshore aquaculture permit term under section 201(e)(1) may be extended to a maximum of an additional 15 years subsequent to a renewal issued under section 201(f).(2)An offshore aquaculture permit term under section 201(e)(2)(A) may be extended to a maximum of an additional 25 years subsequent to a renewal issued under section 201(f).407.Interagency coordination of offshore aquaculture(a)In generalThe Secretary of Commerce shall coordinate with the Department of the Interior, the Department of Agriculture, the Environmental Protection Agency, the Army Corps of Engineers, and the department in which the U.S. Coast Guard is operating to simplify the Federal regulatory regime for sustainable offshore aquaculture and safeguarding the marine environment, wild fish stocks, and coastal communities. The Secretaries of the Interior, Agriculture, and the department in which the U.S. Coast Guard is operating, the Administrator of the Environmental Protection Agency, and the Chief of Engineers shall cooperate with the Secretary of Commerce to implement this section.(b)Unified permitting and review process(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries of Commerce, Interior, Agriculture, and the department in which the U.S. Coast Guard is operating, the Administrator of the Environmental Protection Agency, and the Chief of Engineers shall, through the Secretary of Commerce, initiate a rulemaking for a unified permit application, public notice, public comment, and Federal agency comment period for all permits administered by such agency heads relating to offshore aquaculture.(2)OutreachThe Secretary of Commerce, through the National Oceanic and Atmospheric Administration, shall serve as the lead Federal agency for purposes of providing information on Federal permitting requirements for aquaculture in Federal waters.(3)Informal review and compatibility analysisThe Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, shall convene representatives of the Department of the Interior, the Department of Agriculture, the Environmental Protection Agency, the Army Corps of Engineers, and the Department in which the U.S. Coast Guard is operating to provide prospective permit applicants an opportunity for informal consultation with Federal agencies. The Secretary of Commerce may invite representatives from other Federal agencies as necessary or advisable. Nothing in this subsection shall preclude an applicant or a prospective applicant from contacting Federal agencies directly.(4)Environmental analysisTo the extent allowable under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), any environmental analysis or environmental impact statement required under such Act for offshore aquaculture activities shall be conducted through a single, consolidated environmental review and the National Oceanic and Atmospheric Administration, through the Office of Aquaculture and associated divisions, shall serve as the lead Federal agency.(5)Coordination of permit reviewsTo the extent practicable under this Act and all other applicable laws and regulations, Federal agencies with permitting requirements applicable to offshore aquaculture facilities shall coordinate their review processes in order to provide a timely responses to applicants.408.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to refuse to permit any officer authorized to enforce the provisions of this Act (in accordance with section 408) to access an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance, subject to such person’s control, for purposes of conducting any search or inspection in connection with the enforcement of this Act;(3)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search or inspection described in paragraph (2);(4)to resist a lawful arrest for any act prohibited by this section;(5)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any fish produced, taken, retained, or possessed in violation of this Act;(6)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section;(7)to make or submit to the Secretary or the Governor of a State false information regarding any matter that the Secretary or Governor is considering in the course of carrying out this Act; or(8)without authorization, to remove, damage, or tamper with or attempt to remove, damage, or tamper with—(A)an offshore aquaculture facility owned by another person, which is located in the exclusive economic zone, including any component thereof; or(B)cultured species contained in such facility or component thereof.409.Enforcement(a)ResponsibilityThe provisions of this Act shall be enforced by the Secretary and the Secretary of the department in which the Coast Guard is operating. In enforcing this Act, such Secretaries may by agreement utilize, on a reimbursable or nonreimbursable basis, the personnel, services, equipment (including aircraft and vessels), and facilities of any other Federal agency, including all elements of the Department of Defense, or of any State agency. Such Secretaries shall, and the head of any Federal or State agency that has entered into an agreement with either such Secretary under this section may (if the agreement so provides), authorize officers to enforce the provisions of this Act or any regulation promulgated under this Act.(b)Powers of authorized officersAny officer who is authorized under subsection (a) to enforce the provisions of this Act may, with or without a warrant or other process, as authorized by law—(1)arrest any person, if the officer has reasonable cause to believe that such person has committed an act prohibited by section 408;(2)board, search or inspect, any offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (including its gear, furniture, appurtenances, stores, records, and cargo) which is subject to the provisions of this Act;(3)seize any vessel, or other conveyance (together with its gear, furniture, appurtenances, stores, records, and cargo) used or employed in, or with respect to which it reasonably appears that such vessel was used or employed in, the violation of any provision of this Act;(4)seize any fish (wherever found) taken, produced, imported, exported, transported, sold, received, acquired, or purchased in any manner, in connection with or as a result of the violation of any provision of this Act;(5)seize any evidence related to any violation of any provision of this Act;(6)detain any fish or fish product to determine compliance with this Act;(7)search and seize, in accordance with any guidelines which may be issued by the Attorney General;(8)access, directly or indirectly, for enforcement purposes any data or information required to be provided under this Act or regulations promulgated under this Act, including data from vessel or facility monitoring systems, automatic identification systems, long-range identification and tracking systems, or any similar system;(9)execute and serve any subpoena, arrest warrant, search warrant issued in accordance with Rule 41 of the Federal Rules of Criminal Procedure, or other warrant or civil or criminal process issued by any officer or court of competent jurisdiction; and(10)exercise any other lawful authority.(c)Issuance of citationsIf any authorized officer finds that a person, offshore aquaculture facility, associated onshore facility, vessel, or other conveyance is engaging or has been engaged in the violation of any provision of this Act, such officer may issue a citation to the owner or operator of such vessel in lieu of proceeding under subsections (f), (g), or (h). If a permit has been issued pursuant to this Act for such facility or conveyance, such officer shall note the issuance of any citation under this subsection, including the date thereof and the reason therefor, on the permit. The Secretary shall maintain a record of all citations issued pursuant to this subsection.(d)SubpoenasFor the purposes of conducting any investigation or hearing under this Act, or any other marine resource law enforced by the Secretary, the Secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, photographs, records, books, and documents in any form, including those in electronic, optical or magnetic form, and may administer oaths. Witnesses summoned shall be paid the same fees and mileage that are paid to witnesses in the courts of the United States. In case of contempt or refusal to obey a subpoena served upon any person pursuant to this subsection, the district court of the United States for any district in which such person is found, resides, or transacts business, upon application by the United States and after notice to such person, shall have jurisdiction to issue an order requiring such person to appear and give testimony before the Secretary or to appear and produce documents before the Secretary, or both, and any failure to obey such order of the court may be punished by such court as a contempt thereof.(e)District court jurisdictionThe several district courts of the United States shall have jurisdiction over any actions arising under this Act. For purposes of this section, for Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands. Each violation shall be a separate offense and the offense shall be deemed to have been committed not only in the district where the violation first occurred, but also in any other district as authorized by law. Any offenses not committed in any district are subject to the venue provisions of section 3238 of title 18, United States Code.(f)Civil enforcement(1)Civil administrative penalties(A)In generalAny person who is found by the Secretary, after notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have committed an act prohibited by section 408 shall be liable to the United States for a civil penalty. The amount of the civil penalty shall not exceed the amount specified in section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)) for each violation. Each day of a continuing violation shall constitute a separate offense. The amount of such civil penalty shall be assessed by the Secretary, by written notice. In determining the amount of such penalty, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts committed and, with respect to the violator, the degree of culpability, any history of prior offenses, and such other matters as justice may require. In assessing such penalty the Secretary may also consider any information provided by the violator relating to the ability of the violator to pay, provided that the information is served on the Secretary at least 30 days prior to an administrative hearing.(B)Compromise or other action by SecretaryThe Secretary may compromise, modify, or remit, with or without conditions, any civil administrative penalty which is or may be imposed under this subsection and that has not been referred to the Attorney General for further enforcement action.(2)In rem jurisdictionAn offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (including its gear, furniture, appurtenances, stores, records, and cargo) used in the commission of an act prohibited by section 408 shall be liable in rem for any civil penalty assessed for such violation under this section and may be proceeded against in any district court of the United States having jurisdiction thereof.(3)Collection of administrative penaltiesIf any person fails to pay an assessment of a civil penalty under paragraph (1) after it has become a final and unappealable order, the Secretary shall refer the matter to the Attorney General, who shall recover the amount assessed (plus interest at current prevailing rates from the date of the final order) in any appropriate district court of the United States. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review. Any person who fails to pay, on a timely basis, the amount of an assessment of a civil penalty shall be required to pay, in addition to such amount and interest, attorney's fees and costs for collection proceedings and a quarterly nonpayment penalty for each quarter during which such failure to pay persists. Such nonpayment penalty shall be in an amount equal to 20 percent of the aggregate amount of such person's penalties and nonpayment penalties that are unpaid as of the beginning of such quarter.(4)Permit sanctions(A)In generalWith respect to any case in which an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance was used in the commission of an act prohibited under section 408, the owner or operator of an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (or any other person who has been issued or has applied for a permit under this Act), has acted in violation of section 408, or any civil penalty, criminal fine, or amount in settlement of a civil forfeiture imposed under this Act on a person, offshore aquaculture facility, associated onshore facility, vessel, or other conveyance that has been issued or has applied for a permit under this Act has not been paid and is overdue, the Secretary may—(i)revoke any permit issued with respect to such person, offshore aquaculture facility, associated onshore facility, vessel, other conveyance, with or without prejudice to the issuance of subsequent permits;(ii)suspend such permit for a period of time considered by the Secretary to be appropriate;(iii)deny such permit; or(iv)impose additional conditions and restrictions on such permit.(B)ConsiderationsIn imposing a sanction under this paragraph, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts for which the sanction is imposed and, with respect to the violator, the degree of culpability, any history of prior offenses, and such other matters as justice may require.(C)Effect of transfer of ownershipTransfer of ownership of an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance, by sale or otherwise, shall not extinguish any permit sanction that is in effect or is pending at the time of transfer of ownership. Before executing the transfer of ownership of a facility or conveyance, by sale or otherwise, the owner shall disclose in writing to the prospective transferee the existence of any permit sanction that will be in effect or pending with respect to the facility or conveyance at the time of the transfer.(D)Payment of penalty or fineIn the case of any permit that is suspended under this paragraph for nonpayment of a civil penalty or criminal fine, the Secretary shall reinstate the permit upon payment of the penalty or fine and interest thereon at the prevailing rate.(E)HearingNo sanction shall be imposed under this paragraph unless there has been a prior opportunity for a hearing on the facts underlying the violation for which the sanction is imposed, either in conjunction with a civil penalty proceeding under this section or otherwise.(5)Review of civil penaltyAny person against whom a civil penalty is assessed under this subsection or against whom a permit sanction is imposed under this subsection (other than a permit suspension for nonpayment of penalty or fine) may obtain review thereof in the United States district court for the appropriate district by filing a complaint against the Secretary in such court within 30 days from the date of such order that constitutes a final agency action. The Secretary shall promptly file in such court a certified copy of the record upon which such violation was found or such penalty imposed, as provided in section 2112 of title 28, United States Code. The findings and order of the Secretary shall be set aside by such court if they are not found to be supported by substantial evidence, as provided in section 706(2) of title 5, United States Code.(6)Injunctive reliefUpon the request of the Secretary, the Attorney General of the United States may commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation of this Act (including regulations).(g)Forfeiture(1)Criminal forfeiture(A)In generalA person who is convicted of an offense in violation of this Act shall forfeit to the United States—(i)any property, real or personal, constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of the offense, including, without limitation, any fish (or the fair market value thereof); and(ii)any property, real or personal, used or intended to be used, in any manner, to commit or facilitate the commission of the offense, including, without limitation, any vessel (including the vessel's equipment, stores, catch and cargo), vehicle, aircraft, or other means of transportation.(B)Applicability of Controlled Substances ActPursuant to section 2461(c) of title 28, United States Code, the provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853) other than subsection (d) thereof shall apply to criminal forfeitures under this section.(2)Civil forfeiture(A)In generalThe property set forth below shall be subject to administrative or judicial forfeiture to the United States in accordance with the provisions of chapter 46 of title 18, United States Code, and no property right shall exist in it:(i)Any property, real or personal, constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of a violation of this Act, including, without limitation, any fish (or the fair market value thereof).(ii)Any property, real or personal, used or intended to be used, in any manner, to commit or facilitate the commission of a violation of this Act, including, without limitation, any vessel (including the vessel's equipment, stores, catch and cargo), vehicle, aircraft, or other means of transportation.(B)Application of the customs lawsAll provisions of law relating to seizure, summary judgment, and forfeiture and condemnation for violation of the customs laws, the disposition of the property forfeited or condemned or the proceeds from the sale thereof, the remission or mitigation of such forfeitures, and the compromise of claims shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this Act, insofar as applicable and not inconsistent with the provisions hereof. For seizures and forfeitures of property under this section by the Secretary, such duties as are imposed upon the customs officer or any other person with respect to the seizure and forfeiture of property under the customs law may be performed by such officers as are designated by the Secretary or, upon request of the Secretary, by any other agency that has authority to manage and dispose of seized property.(C)PresumptionFor the purposes of this section there is a rebuttable presumption that all fish, or components thereof, found in an offshore aquaculture facility or on board a vessel a vessel or other conveyance that is used or seized in connection with a violation of this Act were produced, taken, obtained, transported, or retained in violation of this Act.(h)Criminal enforcement(1)ImprisonmentAny person (other than a foreign government agency, or entity wholly owned and controlled by a foreign government) who knowingly commits any act prohibited under section 408 shall be imprisoned for not more than 5 years or fined not more than $500,000 for individuals or $1,000,000 for an organization, or both, except that, if in the commission of any such offense the individual uses a dangerous weapon, engages in conduct that causes bodily injury to any officer authorized to enforce the provisions of this Act, or places any such officer in fear of imminent bodily injury, the maximum term of imprisonment is not more than 10 years.(2)Fine and imprisonmentAny person (other than a foreign government agency, or entity wholly owned and controlled by a foreign government) who violates a provision under section 408 and who, in the exercise of due care should know that such person's conduct violates such provision, shall be fined under title 18, United States Code, or imprisoned not more than one year, or both.(i)Joint enforcement agreements(1)In generalThe Governor of an eligible State may apply to the Secretary for execution of a joint enforcement agreement with the Secretary that will authorize the deputization and funding of State law enforcement officers with marine law enforcement responsibilities to perform duties of the Secretary relating to law enforcement provisions under this title or any other marine resource law enforced by the Secretary. Upon receiving an application meeting the requirements of this subsection, the Secretary may enter into a joint enforcement agreement with the requesting State.(2)Eligible stateA State is eligible to participate in the cooperative enforcement agreements under this section if it is in, or bordering on, the Atlantic Ocean (including the Caribbean Sea), the Pacific Ocean, the Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes.(3)RequirementsJoint enforcement agreements executed under paragraph (1)—(A)shall be consistent with the purposes and intent of this section to the extent applicable to the regulated activities;(B)may include specifications for joint management responsibilities as provided by the first section of Public Law 91–412 (15 U.S.C. 1525); and(C)shall provide for confidentiality of data and information submitted to the State under this Act.(4)Allocation of fundsThe Secretary shall include in each joint enforcement agreement an allocation of funds to assist in management of the agreement. The allocation shall be fairly distributed among all eligible States participating in cooperative enforcement agreements under this subsection, based upon consideration of Federal marine enforcement needs, the specific marine conservation enforcement needs of each participating eligible State, and the capacity of the State to undertake the marine enforcement mission and assist with enforcement needs. The agreement may provide for amounts to be withheld by the Secretary for the cost of any technical or other assistance provided to the State by the Secretary under the agreement.410.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purpose of carrying out this title—(1)$60,000,000 for fiscal year 2020;(2)$65,000,000 for fiscal year 2021;(3)$70,000,000 for fiscal year 2022;(4)$75,000,000 for fiscal year 2023; and(5)$80,000,000 for fiscal year 2024.VResearch and Development501.Research and development grant programsSubtitle L of the National Agricultural Research, Extension, and Teaching Act of 1977 (7 U.S.C. 3321 et seq.) is amended by inserting after section 1475 (7 U.S.C. 3322) the following:1476.Research and extension program(a)Aquaculture research and extensionThe Secretary shall establish, in consultation with the Secretary of Commerce and other applicable Federal agencies, coastal States, Tribal governments, Regional Fishery Management Councils, academic institutions, and interested stakeholders, a research and development grant program for purposes of—(1)creating innovative design and engineering solutions to common obstacles within the aquaculture industry;(2)enabling the transition of innovative aquaculture technologies, including technologies focused on the commercialization of high-value marine species, from laboratory studies to commercial use;(3)evaluating the role of genetics in relation to brood stock production, disease management, and interactions between cultured species and wild stocks;(4)advancing research into the management, mitigation, and prevention of cultured species diseases;(5)developing cost-effective feeds to optimize the use of wild fish, fish oil, plants, and sources of protein and lipids in aquaculture feeds and maintain the human health benefits of cultured seafood;(6)improving techniques for monitoring, assessing, and addressing environmental impacts of aquaculture and develop and evaluate methodologies to prevent, minimize, and mitigate potential adverse environmental impacts;(7)evaluating the potential for aquaculture to serve as a tool for environmental management, including connections to water quality, watershed management, and fishery conservation and management;(8)evaluating the potential impact of offshore aquaculture on the economies of coastal communities, particularly those dependent on traditional fishery resources;(9)identifying barriers to entry in the offshore aquaculture industry and propose solutions to overcome them;(10)studying the traditional aquaculture methods and practices of Native Americans, Alaska Natives, and Native Hawaiians to evaluate economic, environmental, and sociological impacts; and(11)investigating other priority issues identified by the Secretary.(b)PriorityIn making grants under this section, the Secretary shall give priority to—(1)1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601));(2)1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)); and(3)Hispanic-serving institutions (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).(c)Coordination with other Federal programsThe Secretary shall—(1)coordinate aquaculture research and development grants with other Federal programs that provide grant funding for purposes similar to those under subsection (a); and(2)coordinate the research and development grant program established in this section with the interagency aquaculture coordinating group established under section 6 of the National Aquaculture Act of 1980 (16 U.S.C. 2805) and with the research and development conducted through the Cooperative Extension System of the Department of Agriculture.(d)Cooperative research agreementTo carry out this section, the Secretary may enter into a cooperative agreement with a State, institution of higher education, or other private institution or research center.(e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section for the period of fiscal years 2021 through 2025..